    Case 1:19-cr-00059-LO Document 111 Filed 01/30/20 Page 1 of 5 PageID# 822



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF VIRGINIA
                           Alexandria Division

UNITED STATES OF AMERICA,                    )
                                             )
       v.                                    )     No. 1:19-cr-59
                                             )
DANIEL EVERETTE HALE,                        )     Hon. Liam O’Grady
                                             )
                   Defendant.                )     Status: Feb. 28, 2020


         DEFENSE OPPOSITION TO PROCEEDING EX PARTE ON
       GOVERNMENT’S CIPA § 4 MOTION FOR PROTECTIVE ORDER

        On January 29, 2020, the government filed ex parte for a motion for a

protective order under Section 4 of the Classified Information Procedures Act

(“CIPA”). CIPA does not presume that such motions should proceed ex parte, much

less automatically authorize such a non-adversarial proceeding. In fact, ex parte

proceedings are disfavored.      Here, an ex parte proceeding is particularly

inappropriate because the government months ago produced the subject document to

the defense, which deemed the document highly relevant and included it in the

defense notice under CIPA § 5.     Only after receiving and conferring about the

defense’s § 5 notice did the government determine that it had mishandled the

document by producing it and recall it. 1 Because the defense has already reviewed



1 Based on prior discussions with the government, the defense presumes that the
subject of the government’s CIPA § 4 motion is a classified document previously
produced to the defense then reclaimed by the government. The government
produced that document to the defense as part of a classified production dated May
2019. The defense included the document in its November 5, 2019, CIPA § 5 notice
to the government. In early December, the parties met and conferred regarding the
defense § 5 notice. Days after that meeting the government notified the defense that
  Case 1:19-cr-00059-LO Document 111 Filed 01/30/20 Page 2 of 5 PageID# 823



the document, there is no rationale for proceeding ex parte under CIPA § 4.

Furthermore, the recalled document is specifically relevant to the defense, and the

defense properly identified it as such pursuant to CIPA’s procedures. Accordingly,

and as further stated below, the defense objects to the government proceeding ex parte

with respect to the recalled document. At the very least, the government should be

required to move for leave to file ex parte and articulate why a disfavored non-

adversarial proceeding is necessary here.

      CIPA § 4 does not require that proceedings pursuant to it be conducted ex parte.

Rather, it is permissive: “The court may permit the United States to make a request

for such authorization in the form of a written statement to be inspected by the court

alone.”   18 U.S.C. App. 3 § 4 (emphasis added).      Although ex parte filings are

permitted under § 4, they are not automatic. See United States v. Rezaq, 156 F.R.D.

514, 526 (D.D.C. 1994) (“Rezaq I”) (“The government may make its case for privilege

‘in the form of a written statement to be inspected by the court alone,’ but ex parte

filings are not required nor even favored.” (citations omitted)), vacated in part on

other grounds by 899 F. Supp. 697 (D.D.C. 1995) (“Rezaq II”). See also, e.g., United

States v. Libby, 429 F. Supp. 2d 46, 48 (D.D.C. 2006). Courts generally disfavor ex



a document identified by the defense in the § 5 notice had been produced without the
necessary clearances. As a result, the government requested that the defense return
the recalled document, which the defense did. In returning the document to the
government, the defense reiterated that the document was relevant and helpful to
the defense and that the defense would oppose its omission under CIPA § 4. This
Opposition pertains specifically to the recalled document, but the defense maintains
that an adversarial proceeding under § 4 is preferred even if other documents are at
issue.

                                            2
  Case 1:19-cr-00059-LO Document 111 Filed 01/30/20 Page 3 of 5 PageID# 824



parte filings, and nothing in CIPA alters the calculus. See Rezaq II, 899 F. Supp. at

707 (“Ex parte communications between a district court and the prosecution in a

criminal case are greatly discouraged, and should only be permitted in the rarest of

circumstances.” (citing United States v. Napue, 834 F.2d 1311, 1316 (7th Cir.1987)).

      In Rezaq I, the Court permitted the § 4 proceeding to occur in camera and

under seal, but rejected the government’s motion to proceed ex parte, stating that

doing otherwise “would force this court into the very awkward position of making

defendant’s case and then deciding his claim.” Rezaq I, 156 F.R.D. at 527 (citing

Dennis v. United States, 384 U.S. 855, 875 (1966)). “[T]his court will benefit from the

arguments of counsel on both sides concerning these discovery issues.” Id. (quoting

United States v. George 786 F. Supp. 11, 17 (D.D.C. 1991) (internal quotation marks

omitted)). Upon the government’s motion for reconsideration, the District Court

agreed—as did the defense—that there were times when the government might

demonstrate that an ex parte proceeding was necessary, but ruled that such a decision

would be made on a case by case basis upon motion of the government “with the

understanding that such motions must be served on the defendant and then litigated

in an adversarial hearing before this court.” Rezaq II, 899 F. Supp. at 707 (emphasis

added). See also Libby, 429 F. Supp. 2d at 48 (assuming that questions of materiality

under CIPA § 4 can be resolved largely through adversarial proceedings but

recognizing “disquiet[ing]” “prospect” that in rare cases government may petition to

be heard ex parte).




                                          3
    Case 1:19-cr-00059-LO Document 111 Filed 01/30/20 Page 4 of 5 PageID# 825



       So, too, here. The government may not blithely assume—as it appears to have

done—that it has an unqualified right to file its CIPA § 4 motion ex parte. Nothing

in CIPA § 4 authorizes such a gaping exception to the disfavored treatment of ex parte

proceedings. “[I]n those rare situations where the government is compelled to make

an ex parte Section 4 filing containing arguments in support of immateriality, the

government should fully explain why the ex parte filing is necessary and appropriate.”

Libby, 429 F. Supp. 2d at 48.

       Here, there is no basis for the recalled document to be subject of a non-

adversarial ex parte § 4 proceeding. The government already produced the document.

The defense had that document in its classified discovery for months and reviewed it

closely, identifying it in the defense’s § 5 notice. Thus, no further dissemination of

the information will occur by considering the applicability of CIPA § 4 in an

adversarial proceeding. 2 Importantly, the defense should be permitted to participate

in this § 4 proceeding because the recalled document is highly relevant and this Court

should hear from the defense before making a ruling under CIPA § 4. CIPA does not

permit the government to operate under a shroud of secrecy because it is convenient

or strategically beneficial to do so. Ex parte proceedings are disfavored. Under these

circumstances, proceedings pertaining to the recalled document should be

adversarial.




2Defense counsel all hold security clearances and are bound by the attendant
obligations.
                                          4
  Case 1:19-cr-00059-LO Document 111 Filed 01/30/20 Page 5 of 5 PageID# 826



      Accordingly, this Court should require the government to serve its CIPA § 4

motion on the defense or to file a motion for leave to file ex parte and, in either case,

permit the defense an opportunity to respond.

                                               Respectfully Submitted,

                                               DANIEL EVERETTE HALE
                                               By Counsel,

                                               Geremy C. Kamens
                                               Federal Public Defender

                                               /s/ Cadence Mertz
                                               Todd M. Richman
                                               Va. Bar No. 41834
                                               Cadence A. Mertz
                                               Va. Bar No. 89750
                                               Assistant Federal Public Defenders
                                               Office of the Federal Public Defender
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               (703) 600-0840 (tel)
                                               (703) 600-0880 (fax)
                                               Cadence_Mertz@fd.org


                           CERTIFICATE OF SERVICE
      I hereby certify that on January 30, 2020, I filed the foregoing via the CM/ECF
system, which will electronically serve a copy upon all counsel of record.

                                               /s/ Cadence Mertz
                                               Cadence A. Mertz
                                               Va. Bar No. 89750
                                               Office of the Federal Public Defender
                                               1650 King Street, Suite 500
                                               Alexandria, Virginia 22314
                                               (703) 600-0840 (tel)
                                               (703) 600-0880 (fax)
                                               Cadence_Mertz@fd.org

                                           5
